DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190033231 to Connel (“Connel”), in view of US 5393980 to Yost (“Yost”) also cited in an IDS, and in view of US 7075086 Shelley (“Shelley “) also cited in and IDS.
Claim 1:  “A method for determining a quality of an abrasive surface preparation of a composite surface, prior to the composite surface undergoing a post-processing operation, the method comprising:
fabricating a plurality of levels of abrasive surface preparation standards for a reference composite surface of one or more reference composite structures; … using one or more surface analysis tools to create one or more target values for quantifying each of the plurality of levels of the abrasive surface preparation standards;  (“the processor may perform LIBS to characterize surface contaminant levels and species of the substrate” where the levels are used to compare ablation of the surfaces. Connel, Paragraphs 34, 26.)
measuring, with the one or more surface analysis tools, one or more abrasive surface preparation locations on the composite surface of a test composite structure, to obtain one or more test result measurements;  (“perform LIBS at different points on the surface of the substrate … apply LIBS techniques to the signal values to characterize the chemical elements on the surface of the substrate”  Connel, Paragraph 26.)
comparing each of the one or more test result measurements to the plurality of levels of the abrasive surface preparation standards, to obtain one or more test result levels of the abrasive surface preparation of the test composite structure;  (“The processor 105 may compare the surface contaminate level indicated by the LIBS before ablation to the surface contaminate level indicated by the LIBS after ablation,”  Connel, Paragraph 26.)
determining if the one or more test result levels of the abrasive surface preparation meet the one or more target values, to determine the quality of the abrasive surface preparation of the composite surface; and  (“to ensure the surface contaminate level is below a threshold for adhesive bonding processes.”  Connel, Paragraph 26.)
determining whether the composite surface of the test composite structure is acceptable to proceed with undergoing the post-processing operation.”  (“to ensure the surface contaminate level is below a threshold for adhesive bonding processes [a post-processing operation].”  Connel, Paragraph 26.)
Connel teaches optically evaluating an abrasive surface for levels of removed contaminants, but does not explicitly teach that these techniques can be used to evaluate other properties of the surface, which may be relevant to the preferred embodiments in the Specification.   
Yost teaches that such optical techniques can be used to determine other “the quality and conditions of a surface for various manufacturing processes” such as material thickness and fatigue.  Yost, Column 1, lines 23-40.
 Similarly, Shelley teaches that such optical techniques can be used to measure a degree of polish of a surface.  Shelley, Column 1, lines 45-57.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Connel to determine other “the quality and conditions of a surface for various manufacturing processes” such as the contamination or surface properties taught in Yost or degree of polish or reflectivity taught in Shelley, in order to evaluate the effectiveness of a manufacturing process.  See, Connel, Paragraph 26, Yost, Column 1, lines 23-40, Shelley, Column 1, lines 45-57.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 2:  “The method of claim 1, wherein measuring, with the one or more surface analysis tools, comprises measuring with the surface analysis tool comprising a Fourier transform infrared (FTIR) spectrometer, to measure one or more Fourier transform infrared (FTIR) signal measurements of the composite surface.”  (“measurement system including a laser, a spectrometer including an optical detector and spectrograph, and a processor connected to the laser and spectrometer.”  Connel, Paragraph 6.  Shelley further teaches a “spectrometer such as a SOC-400 FTIR” can be used for this purpose in Column 1, line 57.  See statement of motivation in Claim 1.)
Regarding Claim 3:  “The method of claim 1, wherein measuring, with the one or more surface analysis tools, comprises measuring with the surface analysis tool comprising an optically stimulated electron emission (OSEE) sensor, to measure one or more optically stimulated electron emission (OSEE) signal measurements of the composite surface.”  (“The spectrometers 160 may include a spectrograph 108 coupled to an optical detector 107, such as an electron-multiplier intensified charge-coupled device (emICCD) camera” which operates by measuring optically stimulated electron emission.  Connel, Paragraph 24.)
Regarding Claim 4:  “The method of claim 1, wherein measuring, with the one or more surface analysis tools, comprises measuring with the surface analysis tool comprising a gloss meter, to measure one or more gloss measurements of gloss at one or more gloss illumination angle geometries of the composite surface.”  (“Typically, clean polished metal surfaces present a uniform color when viewed from a position perpendicular to the surface, but often show variations in color or reflectivity when viewed from an angle if the degree of polish differs.”  Shelley, Column 1, lines 22-26.  See statement of motivation in Claim 1.)
Regarding Claim 5:  “The method of claim 4, wherein measuring, with the gloss meter, to measure the one or more gloss measurements of gloss at the one or more gloss illumination angle geometries of the composite surface comprises measuring, with the gloss meter, to measure the gloss measurement of gloss at the gloss illumination angle geometry comprising an 85 degree gloss illumination angle geometry.”  (“show variations in color or reflectivity when viewed from an angle if the degree of polish differs.”  Shelley, Column 1, lines 22-26.  See statement of motivation in Claim 1.)
Regarding Claim 6:  “The method of claim 1, wherein measuring, with the one or more surface analysis tools, comprises measuring with the surface analysis tool comprising a colorimeter, to measure one or more color values, including delta color values, of the composite surface.”  (“Typically, clean polished metal surfaces present a uniform color when viewed from a position perpendicular to the surface, but often show variations in color or reflectivity when viewed from an angle if the degree of polish differs.”  Shelley, Column 1, lines 22-26.  See statement of motivation in Claim 1.)
Regarding Claim 7:  “The method of claim 1, wherein measuring, with the one or more surface analysis tools, comprises measuring with the surface analysis tool comprising an optical interferometer, to measure one or more roughness measurements of the composite surface.”  (“Several techniques are available to quantitatively observe and to quantitatively measure the condition of a surface and include … low energy electron diffraction,”  Yost, Column 1, lines 33-36. See statement of motivation in Claim 1.)
Regarding Claim 8:  “The method of claim 1, wherein measuring one or more abrasive surface preparation locations on the composite surface of the test composite structure comprises measuring one or more abrasive surface preparation locations on the composite surface of the test composite structure comprising a carbon fiber epoxy composite panel.”  (“a fiber (e.g., carbon fiber, etc.) reinforced composite thereof, etc., while the surface of the substrate is being prepared for coating, painting, or adhesive bonding” Regarding, Claim 18.)
Regarding Claim 9:  “The method of claim 1, wherein determining whether the composite surface of the test composite structure is acceptable to proceed with undergoing the post-processing operation comprises determining whether the composite surface is acceptable to proceed with undergoing the post-processing operation comprising bonding the composite surface to a structure, including one of, paste bonding, and adhesive bonding, the composite surface to the structure.”  (“a fiber (e.g., carbon fiber, etc.) reinforced composite thereof, etc., while the surface of the substrate is being prepared for coating, painting, or adhesive bonding” Regarding, Claim 18.)
Regarding Claim 10:  “The method of claim 1, wherein determining whether the composite surface of the test composite structure is acceptable to proceed with undergoing the post-processing operation comprises determining whether the composite surface is acceptable to proceed with undergoing the post-processing operation comprising painting the composite surface with a paint.”  (“a fiber (e.g., carbon fiber, etc.) reinforced composite thereof, etc., while the surface of the substrate is being prepared for coating, painting, or adhesive bonding” Regarding, Claim 18.)
Claim 11, “A quantitative method for determining a quality of a sanding surface preparation” is rejected for reasons stated for Claims 1, 3, 8, and because prior art teaches “sanding surface preparation” (“Laser ablation is a method of using intense laser irradiation to remove contamination and surface layers similar to conventional grit blasting and sanding methods,” indicating that sanding and laser ablation are known substitutes having known characteristics.)
Claims 12-16 are rejected for reasons stated for Claims 2-4, 6-7 respectively, in view of the Claim 11 rejection.
Claim 17, “A system for determining a quality of an abrasive surface preparation of a composite surface,” is rejected for reasons stated for Claim 1, because the method of Claim 1 describes the structures and the manner they are used in Claim 17.
Claims 18-23 are rejected for reasons stated for Claims 2-7 respectively, in view of the Claim 11 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483